 In the Matter of ALBINA ENGINE AND MACHINE WORKS, INC.andINTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,DISTRICT 1, LOCAL 33, AFFILIATED WITH THE C. I. O. LOCAL 33In the Matter ofCOMMERCIAL IRON WORKSandINTERNATIONAL LONG-SHOREMEN'S AND WAREHOUSEMEN'S UNION, DISTRICT 1, LOCAL33,AFFILIATED WITH THE C. I.O.In the Matter Of WILLAMETTE IRON AND STEEL CORPORATIONandINTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,DISTRICT 1, LOCAL 33, AFFILIATED WITH THE C. I. O.Cases Nos. R-2193, R--.194, and R-2195.-Decided March, 21, 1941Jurisdiction:shipbuilding and repairing industry.Practice and Procedure:petition dismissed where no appropriate unit withinscope of the petition.Mr. Thomas P. Graham, Jr.,for, the Board.Mr. Gunther F. Krause,of Portland, Oreg., for Albina.Mr. Bert S. GoodingandMr. Plowden Stott,of Portland, Oreg.,for Commercial.Mr. Newton C. Smith,of Portland, Oreg., for Willamette.Anderson ct O'Brien,byMr. Clifford D. O'Brien,of Portland,Oreg., for the I. L. W. U.Mr. Edwin D. HicksandMr. Chris Boesen,of Portland, ' Oreg.,for the M. T. C.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 27, 1940, International Longshoremen's and Ware-housemen's Union, District 1, Local 33, affiliated with the C. I. 0.,herein called the I. L. W. U., filed with the Regional Director for theNineteenth Region (Seattle, Washington) separate'petitions allegingthat questions affecting commerce had arisen concerning the represen-30 N. L. R. B., No. 71.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtation of employees of Albina Engine and Machine Works, Inc., Port-land,Oregon, herein called Albina, and Commercial Iron Works,Portland, Oregon, herein called Commercial, respectively, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 17, 1940, the I. L. W. U.filed a similar petition with respect to the representation of employeesofWillamette Iron and Steel Corporation, Portland, Oregon, hereincalledWillamette.On October 31, 1940, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation in each case and authorized the Regional Directorto conduct it and to provide for an appropriate hearing upon duenotice, and acting pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, further ordered that the aforesaid threecases be consolidated for the purpose of hearing.On October 31,1940, the Regional Director issued a notice of hearing, copies ofwhich were duly served upon Albina, Commercial, and Willamette,herein collectively called the Companies, upon the I. L. W. U., andupon Metal Trades Council of Portland and Vicinity, A. F. of L.,herein called the M. T. C., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant to'notice and notice of postponement, a hearing was com-menced on November 7, 1940, at Portland, Oregon, before CharlesW. Whittemore, the Trial Examiner duly designated by the ChiefTrial Examiner.The Companies, the I. L. W. U., and the M. T. C.,were represented by counsel and all participated in the hearing.OnNovember 8, 1940, the Trial Examiner granted a motion by counselfor the I. L. W. U. to adjourn the hearing pending an attempt bythe parties to reach a settlement with respect to the issues involved.On December 2, 1940, the hearing was resumed before Peter F. Ward,the Trial Examiner duly designated by the Chief Trial Examiner.At the opening of the hearing on that date, the I. L. W. U. moved todismiss its petitions without prejudice upon the ground that an ac-cord had been reached with the M. T. C. The Trial Examinerreserved ruling on the motion for the Board, and thereupon ad-journed the hearing.On January 4, 1941, before the Board hadruled upon the motion to dismiss the petitions, the I. L. W. U. fileda written motion with the Board requesting that its petitions bereinstated and that further hearing be held thereon.On January10, 1941, the Board granted the motion of the I. L. W. U., andordered that the record in the consolidated cases be reopened forfurther hearing. ALBINA ENGINE! AND MA'CHI'NE' WORKS, INC.493Pursuant to notice, a further hearing was held on January 23,24, 27, 29, and 31, and February 3 and 4, 1941, at Portland, Oregon,'before Thomas S. Wilson, the Trial Examiner duly designated by theChief Trial Examiner.The Companies, the I. L. W. U., and theM. T. C. were represented by counsel, and all participated in thehearing. 'Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing, counsel forthe I. L. W. U. objected to the admission in evidence of three separatepetitions introduced by the M. T. C.The Trial Examiner reservedruling thereon for the Board.The petitions offered by the M. T. C.are admitted in evidenceasmotionsto intervene, and are herebygranted.During the course of the 'hearings, the Trial Examiners madevarious rulings on motions and on objections to the admission ofevidence other than indicated above.The Board has reviewed therulings of the Trial Examiners and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The I. L. W. U.and the M. T. C. filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1Q1.THE BUSINESS OF THE COMPANIESAlbina Engine and Machine Works, Inc., an Oregon corporation,has its principal office and place of business in Portland, Oregon,where it is engaged in the , construction and repair, of ships andcommercial work.Approximately 95 per cent of Albina's businessismarine work performed on vessels engaged in foreign or interstatecommerce.Approximately 70 per cent of the raw materials used bythe Company, which in 1940 amounted to approximately $300,000in value, are obtained from points outside the State of Oregon.Forthe past 6 years, ship construction and repair,work performed bythe Company has approximated $1,000,000 in value yearly.Commercial Iron Works, an Oregon corporation, has its principaloffice and place of business in Portland, Oregon,' where it is engagedin the construction and repair of ships and in the operation of afoundry, machine shop, and pattern shop.During 1940, approxi-mately 40 per cent of the Commercial's business was marine repair'work on vessels-engaged in foreign or interstate commerce.Duringthe same year, the Company purchased raw materials, consistingprincipally of steel, brass; iron, and lumber, valued at approximately`other than Oregon. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillamette Iron and Steel Corporation, an Oregon corporation, hasits principal office and place of business in Portland, Oregon, whereit is engaged in ship construction' and repair and the manufactureand jobbing of logging and structural steel.Until 1940, the marinework of Willamette comprised less than 10 per cent of its business,but since October 1940, this amount increased to approximately 50per cent, all of which is performed on vessels engaged in foreign orinterstate commerce.From 1936 to October 1940, the gross sales ofthe Company amounted to approximately $1,845,000.During thesame period, it purchased raw material amounting to approximately$715,000, of which more than 40 per cent were shipped from pointsoutside the State of Oregon. .The Companies admit that they are engaged in commerce withinthe meaning of, the Act..-H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen's Union, District1,Local 33, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompanies.Metal Trades Council of Portland and Vicinity is a labor organiza-tion composed of various unions in the metal trades industries affili-atedwith the American Federation of Labor, which admit tomembership employees of the Companies.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONIn February 1934, Ship Cleaners, Painters and Scalers, Local 354,herein called Local 354, was chartered by the Brotherhood of Paint-ers,Decorators and Paperhangers of America, affiliated with theM. T. C. Shortly thereafter, Local 354 entered into a joint agree-ment with Albina and Commercial, whereby Local 354 was to furnishand the companies to employ whatever men might be needed forsuch painting, cleaning, and various other work connected with shiprepair operations, as had been customarily- performed by unor-ganized laborers on the waterfront prior to the chartering of Local1There was introduced in evidencejurisdictionalextracts from the constitutions andbylaws ofthe following unions affiliatedwith the M. T. C. :Bricklayers,Masons and Plasterers InternationalUnion of America.InternationalUnion of OperatingEngineers.International Brotherhood of Boiler Makers, Iron Ship Builders,Welders and Help- ^ers of America.United Brotherhood of Carpenters and Joinersof America.Brotherhoodof Painters,Decorators and Paperhangers of America.International Hod Carriers Building and CommonLaborersUnion of America.OperativePlasterers'and Cement Finishers'International Association of the UnitedStates and Canada. ALBINA ENG'IN'E AND MACHINE WORKS, INC.495354.While the agreement set forth a wage scale covering laboringand painting, paint spraying, and oil cleaning and handling, it con-tained no further definition of the particular work to be performedby members of Local 354 within these general classifications?In November 1935, Local 354 transferred its affiliation to \ theInternational Longshoremen's Association, A. F. of L., and wasthereafter known as Scalers, Drydock, Dredgeline & Levee Workers,Local 38-135.On September 24, 1937, Local No. 38-135 affiliatedwith International Longshoremen's and Warehousemen's Union un-der its present designation of Local 1-33.Although thereafter the1.L.W. U. continued to,work under the terms of the 1934 agree-ment with Albina and Commercial, its members increased the scopeof their activities to include certain rough cement, brick, rigging,winch driving, and additional painting work.On October 1, 1938, the I. L. W. U. executed a new joint contractwith Albina and' Commercial, to be effective for a period of 1 yearand thereafter ilntil,terminated by either party upon 30 days' writtennotice.The wage scale agreed upon therein covered, "oil bilges,double bottoms, tanks; cleaning and scaling fire and water side ofboilers, including removing debris; washing tanks with chemicals,water, coal oil, other materials or by mechanical means; bituminouspainting; pneumatic tool work including turbining; painting andgeneralwork; winch drivers and hatch tenders; sandblasting, outsideand inside hull; riggers or high climbers; cement finishing;' brickwork; spraying."' Thereafter members of the I. L. W. U. were em-ployed by Albina and Commercial indiscriminately on repair and newUntil 1940,however, the operations of Albina and Commercial included only asmall amountof new construction, the work performed by membersof the I. L. W. U. during this period being largely in connection withrepairoperations and, with few exceptions, of a type requiring littleor no particular skill.Moreover, members of the I. L. W. U. didnot perform' all the work falling within the general classifications9 Another agreement introduced in evidence as typical of those executed at that timebetween Local 354 and the various employers in the Portland area, more specifically definesthe jurisdiction of Local 354 as covering"fuel oil tank cleaning and handling;all other oilcleaningand handling;cleaning,scaling, and brush painting the hull ; spray gun operators ;all other labor."It further appears from the evidence that the only painting performedby members of Local 354 was "rough"painting of the hull below the water line on repairjobsThe members of Local 354 did not engage in, new construction work.8 All members of the I. L. W IT. employed by the Companies were intermittently assignedto the various jobs from the I.L W., U. hiring hall under a rotational dispatch system.As of October 1, 1938, the dispatch list of the I. L. W. U. carried the names of approxi-mately 100members and25 men not affiliated pith the I. L. W. U but who were permittedto work out of the I. L. W. U. hiring hall.During the period from January 1, 1939, toOctober 1,1940, an aggregateof 95 I. L. W. U.members were employed at various timesby Albina,and an aggregate of 79 by Commercial.In addition,both companies employeda number of permit men during the same period. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth in the contract.Members of various craftunions affiliatedwith the M. T. C., who since prior to 1934 had performed a majorpart of the shipbuilding and repair work of the Companies, not onlyperformed the same type of work as the members of the I. L. W. U.but also performed exclusively certain work withinthese classifica-tions'No definite line of demarcation was ever drawn between therespective jurisdictions of the I. L.W. U. and the M. T. C.,.and in'other than cleaning and scaling operations the consequent overlappingof work on various jobs was often thecauseof dispute between the'two organizations.Willamette engaged in no' new "construction until 1940, and itwas not until the latter part of 1939 that its repair operations in-eluded , the type of work performed 'by members of the I. L. W. U.Although it refused at that timeto sign acontractwith the-I.L.W. U., Willamette thereafter employed a number ofmen fromthe I. L. W. U. hiring hall under the wages, hours, and workingconditions provided for in the I. L. W. U. contract with Albina and-Commercial.aIn January 1940, the M. T. C. deliveredan ultimatumto the Com-panies that on all new construction they were, to employ only meinhers of unionsaffiliatedwith the M. T. C.' In August 1940, Com-`mercial notified the, I. L.W. U. that it would not renew the 1938-contract after it expired on October 1, 1940.At approximately thesame time,Albina informed the I. L. 'W. U. that for the following.contract year only members of unions affiliated with the M. T. C;'would be employed on new construction work.1940, the I. L. W. U. submitted proposed contracts to the'Companiessame wage classifications as were listed in the 1938 contract.. The,Companies refused to sign, however, because of'the ultimatum of theM. T. C. and on October 1, 1940, Willamette executed a closed' shop:*For example,it appears from the evidence that while a majority'of the cleaning and-scaling operations was performed by members of *the I. L. W. U. members of the Boilermakers Union likewise did certain cleaning and scaling work.As for rigging, most of this'work Siasperformed exclusively by the Boilermakers Union, although some involving wood-work wasdone by the Carpenters Union. On only one or two isolated occasions bad'members of the`I.L.W. U. performed rigging work for eitherAlbina or Commercial.Althoughmembers of the I.L.W. U. engaged in a variety of rough painting work, such,workwas often divided with members of the Painters Union on a compromise basis withrespect to particular jobs.A similar overlapping of work also existed during this periodwith respect to winch driving,.6During the period from November 14, 1939, toApril 19,1940,Willamette for the firsttime employed an aggregate of 29 men from theI.L.W. U.hiring hall on three jobs, noneof which involved new construction.6The I. L W. U. thereuponfiled petitions with the Board for an'investigation and certi-fication of representatives.These petitions were dismissed,however, after the Companieshad'expressed their intention^of continuing to employ members'of the I. L. W. U wheneverwork customarilyperformedsby them was available.' ALBINA EN,,GINE AND MACHINE WORKS,INC.497contract with, the M. T. C.Thereafter, the I. L.W. , U. filed its'petitionsherein..-On November 8, 1940, as hereinbefore stated; the Board recessedits hearing on the petitions filed by the I. L. W. U. to permit theOnDecember 2, 1940, when the hearing was resumed, the' I. L. W. U.moved to dismiss the petitions, stating that an accord had beenreached with the M. T. C.Thereafter, the I. L. W. U. and the Com-panies entered into contract negotiations.On December 6, 1940,when the negotiations were about completed, the General LaborersUnion, affiliated with the M. T. C., protested the execution of anycontracts between the I. L. W. U. and the Companies. The Com-panies-accordingly refused to negotiate further with the I. L. W. U.until the complaint,of the General Laborers Union had been satis-factorily adjusted with the M. T. C.On December 19, 1940, repre-sentatives of the I. L. W. U. and the M. T. C. madean unsuccessful -attempt td settle the controversy.Thereafter, the Companies em-ployed, onlymembers of unionsaffiliated with the M. T. C.8The I. L. W. U. contends that all employees employed by. each of theCompanies, respectively, in shipbuilding and drydock operations whoare engagedin shipscaling, cleaning,sandblasting, painting, andother general shipyard labor; cleaning, scaling and painting oil tanks,bilges, double bottoms, hulls, decks, and superstructure except interiordecoration,riggers,including rigging and erecting of ship's stand-ing and running.gearsuchas masts,booms, etc. ; winch drivers andhatch tenders used in rigging and cleaning operations; and all cementwork, 'constitute units appropriate for the purposes of collective bar-gaining.The M. T. C. and the Companies claim that all employees of 'the Companies, respectively, excluding office and supervisory employ-ees, constitute appropriate bargaining units.In defining the unit which it now claims to be appropriate, it isevident that the I. L. W. U. has relied upon the general wage classifi-cations set forth in its 1938 contract with Albina and Commercial andto some extent upon the type of work actually performed for theCompanies. -However, as found above, the broad jurisdiction indi-cated in the Albina and Commercial contract was never exercisedby- the I. L. W. U., and while its members performed some workIPrior to the reaching of the accord between the I. L. W. U. and the M T C., the Boiler-makers Union offered to permit members of the I. L. W. U. to work at Willamette underdispatch from the I. L. W U. hiring hall pending settlement of the controversyThe1.L W. U accordingly dispatched approximately 50 of its members to work as helpersunder the jurisdiction of the Boilermakers.Shortly thereafter,37 of these men joined theBoilermakers,and in January 1941 the membership of the I LW U. bad decreased tobetween`48 and 58 members."At the time of the hearing,Albina employed approximately 75 employees, Commercial400, and Willamette 1000, all of whom were members of unions affiliated with the M. T C. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the various categories listed in the unit it now seeks to estab-lish, such work in many instances was negligible in amount or thesame asthatalsoperformed by members of the M. T. C. Conse-quently, it' cannot be said that the unit alleged to be appropriate bythe I. L. W. U. has been established either by collective bargainingor by actual working practice.This is especially true with respecttoWillamette, which never executed a contract with 'the I. L. W. II.:and employed only a few of its members during a relatively shortperiod of time.Moreover, the line of demarcation which the I. L.W. U. attempts to draw in its definition of the appropriate unitestablishes neither a craft nor a functional group, nor is it otherwisesufficiently definite to permit a practical application thereof to theintegrated operations of the Companies. In view of the foregoing,we conclude that the unit contended for by the I. L. W. U. is inappro-'priate for the purposes of collectivebargaining.Although at the hearing the M. T. C. asked for certification as thebargaining representative of the employees of the Companies, in itsbrief it requests only a dismissal of the petition filed by the I. L. W. U.We find that no question now exists concerning.the representationof employees of the Companies.On the basis of the above findings of fact and upon the entire recordin the ease, the Board makes the following :CONCLUSION OF LAWNo question has arisen concerning the representation of employeesof Albina Engine and Machine Works, Inc., Commercial Iron Works,and Willamette Iron and Steel Corporation in units appropriate forthe purposes of collective bargaining, within the meaning of Section 9(c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tions for investigation and certification of representatives of employeesof Albina Engine and Machine Works, Inc., Commercial Iron Works,and Willamette Iron and^Steel Corporation' filed by InternationalLongshoremen's and Warehousemen's Union, District 1, Local 33,affiliated with the C. I. O. be, and they hereby are, dismissed. 'MR. EDWIN S. SMrra, concurring :The Board is not here faced with a claim for representation by acraft group.The semi-industrial nature of the unit asked for by theI.L.W. U. is clearly evidenced by the widely divergent types of work ALBINA ENGINE, AND MACHINE WORKS, INC.499performed by employees it would include therein.While there is ahistory of collective bargaining in behalf of the I. L. W. U., the trendsof such bargaining likewise has been towards an industrial rather thana craft unit' . In'fact, the present unit claims, of the I. L. W. U., asnoted in the majority opinion, fan out so broadly as to create confusionas to just what boundaries short of an industrial unit are intended.Under such circumstances and for reasons stated in my dissentingopinion inMatter of Allis-Chalmers Manuu f actwring Company," Ibelieve there is no justification for weakening the bargaining strengthof the employees as an industrial unit by permitting the heterogeneousgroup represented by the I. L. W. U. to separate therefrom.Accord-ingly, I would find that ;industrial units composed of all employees ofthe Companies, respectively, are appropriate for the purposes ofcollective bargaining, and that no question now exists concerning therepresentation of employees within such units.OMatter of Allis-Chalmers Manufacturing CompanyandInternational Union,UnitedAutomobto Workers of Ainertca,Local248, 4 N.L. R. B. 159, 175.I440135-42-Vol 30-33